                                UNITED STATES DISTRICT COURT
                                     EASTERN DISTRICT OF WISCONSIN
                                             OFFICE OF THE CLERK

                                                362 U.S. COURTHOUSE
                                                517 E. WISCONSIN AVE
                                                MILWAUKEE, WI 53202
GINA M. COLLETTI                                                                   TEL: 414-297-3372
      CLERK                                                                        FAX: 414-297-3253
                                                                                   www.wied.uscourts.gov
                                               December 10, 2020
Michael D Dean, et al.
Michael D Dean LLC
17035 W Wisconsin Ave - Ste 100
PO Box 2545
Brookfield, WI 53008

Re:    Feehan, et al. v. Wisconsin Elections Commission, et al.
       USDC Case No.: 20-C-1771

Dear Counsel:

The Notice of Appeal to the U.S. Court of Appeals for the Seventh Circuit was filed on December 10,
2020. If a transcript is necessary, you will need to complete the “7th Circuit Transcript Information
Sheet” and the “Transcript Request Form”. Both forms are available on our website at
http://wied.uscourts.gov by clicking on Forms and selecting the "Transcript Request Form" and “Seventh
Circuit Transcript Information Sheet” link.

The District Court will ensure that the record is complete and made available electronically to the Court
of Appeals within 14 days of filing the notice of appeal. Any confidential record or exhibit that is not
available electronically will be prepared and held by the District Court until requested by the Court of
Appeals. Counsel must review the docket sheet within 21 days of filing the notice of appeal to ensure
that the record is complete.

Motions to correct or modify, supplement, or strike a pleading from the record must first be filed with the
District Court. The District Court’s ruling on the motion will become part of the record and notice of the
decision will be sent to the Court of Appeals.

If a Docketing Statement, as required by Circuit Rule 3(c), was not filed with the Notice of Appeal, it
should be filed directly with the Clerk of Court for the U.S. Court of Appeals for the Seventh Circuit. If
you have any questions, please feel free to call.


                                             Very truly yours,

                                             GINA M. COLLETTI
                                             Clerk of Court

                                             By: /s/ L M Forseth
                                             Deputy Clerk
Enclosure
cc:    All Counsel of Record


                Case 2:20-cv-01771-PP Filed 12/10/20 Page 1 of 1 Document 87
                                                                             APPEAL,ATTYOPEN,RF
                             United States District Court
                      Eastern District of Wisconsin (Milwaukee)
                   CIVIL DOCKET FOR CASE #: 2:20−cv−01771−PP

Feehan et al v. Wisconsin Elections Commission et al         Date Filed: 12/01/2020
Assigned to: Chief Judge Pamela Pepper                       Jury Demand: None
Cause: 42:1983 Civil Rights Act                              Nature of Suit: 441 Civil Rights: Voting
                                                             Jurisdiction: Federal Question

Plaintiff
William Feehan                                  represented by Daniel J Eastman
                                                               Eastman Law
                                                               PO Box 158
                                                               Mequon, WI 53092
                                                               414−881−9383
                                                               Email: daneastman@me.com
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED

                                                             Michael D Dean
                                                             Michael D Dean LLC
                                                             17035 W Wisconsin Ave − Ste 100
                                                             PO Box 2545
                                                             Brookfield, WI 53008
                                                             262−798−8044
                                                             Fax: 262−798−8045
                                                             Email: miked@michaelddeanllc.com
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED

                                                             Brandon Johnson
                                                             Sidney Powell PC
                                                             2911 Turtle Creek Blvd − Ste 300
                                                             Dallas, TX 75219
                                                             ATTORNEY TO BE NOTICED

                                                             Emily P Newman
                                                             Sidney Powell PC
                                                             2911 Turtle Creek Blvd − Ste 300
                                                             Dallas, TX 75219
                                                             ATTORNEY TO BE NOTICED

                                                             Howard Kleinhendler
                                                             Howard Kleinhendler Esq
                                                             369 Lexington Ave − 12th Fl
                                                             New York, NY 10017
                                                             917−793−1188
                                                             Fax: 732−901−0832
                                                             Email: howard@kleinhendler.com
                                                             ATTORNEY TO BE NOTICED

                                                             Julia Z Haller
                                                             Sidney Powell PC
                                                             2911 Turtle Creek Blvd − Ste 300
                                                             Dallas, TX 75219
                                                             ATTORNEY TO BE NOTICED

                                                             L Lin Wood
                                                             L Lin Wood PC
                                                             PO Box 52584
                                                             Atlanta, GA 30305−0584
       Case 2:20-cv-01771-PP Filed 12/10/20 Page 1 of 14 Document 87-1
                                                   404−891−1402
                                                   ATTORNEY TO BE NOTICED

                                                   Sidney Powell
                                                   Sidney Powell PC
                                                   2911 Turtle Creek Blvd − Ste 300
                                                   Dallas, TX 75219
                                                   214−707−1775
                                                   Email: sidney@federalappeals.com
                                                   ATTORNEY TO BE NOTICED

Plaintiff
Derrick Van Orden                    represented by Michael D Dean
TERMINATED: 12/03/2020                              (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                   Brandon Johnson
                                                   (See above for address)
                                                   ATTORNEY TO BE NOTICED

                                                   Daniel J Eastman
                                                   (See above for address)
                                                   ATTORNEY TO BE NOTICED

                                                   Emily P Newman
                                                   (See above for address)
                                                   ATTORNEY TO BE NOTICED

                                                   Howard Kleinhendler
                                                   (See above for address)
                                                   ATTORNEY TO BE NOTICED

                                                   Julia Z Haller
                                                   (See above for address)
                                                   ATTORNEY TO BE NOTICED

                                                   L Lin Wood
                                                   (See above for address)
                                                   ATTORNEY TO BE NOTICED

                                                   Sidney Powell
                                                   (See above for address)
                                                   ATTORNEY TO BE NOTICED


V.
Defendant
Wisconsin Elections Commission       represented by Colin T Roth
                                                    Wisconsin Department of Justice
                                                    Office of the Attorney General
                                                    17 W Main St
                                                    PO Box 7857
                                                    Madison, WI 53707−7857
                                                    608−266−0020
                                                    Fax: 608−267−2223
                                                    Email: rothct@doj.state.wi.us
                                                    ATTORNEY TO BE NOTICED

                                                   Jody J Schmelzer
                                                   Wisconsin Department of Justice
                                                   Office of the Attorney General
                                                   17 W Main St
       Case 2:20-cv-01771-PP Filed 12/10/20 Page 2 of 14 Document 87-1
                                                PO Box 7857
                                                Madison, WI 53707−7857
                                                608−266−3094
                                                Fax: 608−267−8906
                                                Email: schmelzerjj@doj.state.wi.us
                                                ATTORNEY TO BE NOTICED

                                                Sean Michael Murphy
                                                Wisconsin Department of Justice
                                                Office of the Attorney General
                                                17 W Main St
                                                PO Box 7857
                                                Madison, WI 53707−7857
                                                608−266−5457
                                                Fax: 608−267−2223
                                                Email: murphysm@doj.state.wi.us
                                                ATTORNEY TO BE NOTICED

Defendant
Commissioner Ann S Jacobs           represented by Colin T Roth
                                                   (See above for address)
                                                   ATTORNEY TO BE NOTICED

                                                Jody J Schmelzer
                                                (See above for address)
                                                ATTORNEY TO BE NOTICED

                                                Sean Michael Murphy
                                                (See above for address)
                                                ATTORNEY TO BE NOTICED

Defendant
Mark L Thomsen                      represented by Colin T Roth
                                                   (See above for address)
                                                   ATTORNEY TO BE NOTICED

                                                Jody J Schmelzer
                                                (See above for address)
                                                ATTORNEY TO BE NOTICED

                                                Sean Michael Murphy
                                                (See above for address)
                                                ATTORNEY TO BE NOTICED

Defendant
Commissioner Marge Bostelmann       represented by Colin T Roth
                                                   (See above for address)
                                                   ATTORNEY TO BE NOTICED

                                                Jody J Schmelzer
                                                (See above for address)
                                                ATTORNEY TO BE NOTICED

                                                Sean Michael Murphy
                                                (See above for address)
                                                ATTORNEY TO BE NOTICED

Defendant
Julie M Glancey                     represented by Colin T Roth
                                                   (See above for address)
                                                   ATTORNEY TO BE NOTICED

      Case 2:20-cv-01771-PP Filed 12/10/20 Page 3 of 14 Document 87-1
                                                 Jody J Schmelzer
                                                 (See above for address)
                                                 ATTORNEY TO BE NOTICED

                                                 Sean Michael Murphy
                                                 (See above for address)
                                                 ATTORNEY TO BE NOTICED

Defendant
Commissioner Dean Knudson           represented by Colin T Roth
                                                   (See above for address)
                                                   ATTORNEY TO BE NOTICED

                                                 Jody J Schmelzer
                                                 (See above for address)
                                                 ATTORNEY TO BE NOTICED

                                                 Sean Michael Murphy
                                                 (See above for address)
                                                 ATTORNEY TO BE NOTICED

Defendant
Robert F Spindell, Jr               represented by Colin T Roth
                                                   (See above for address)
                                                   ATTORNEY TO BE NOTICED

                                                 Jody J Schmelzer
                                                 (See above for address)
                                                 ATTORNEY TO BE NOTICED

                                                 Sean Michael Murphy
                                                 (See above for address)
                                                 ATTORNEY TO BE NOTICED

Defendant
Tony Evers                          represented by Davida Brook
                                                   Susman Godfrey LLP
                                                   1901 Ave of the Stars − Ste 950
                                                   Los Angeles, CA 90061
                                                   310−789−3100
                                                   Fax: 310−789−3150
                                                   Email: dbrook@susmangodfrey.com
                                                   ATTORNEY TO BE NOTICED

                                                 Jeffrey A Mandell
                                                 Stafford Rosenbaum LLP
                                                 222 W Washington Ave − Ste 900
                                                 PO Box 1784
                                                 Madison, WI 53701−1784
                                                 608−256−0226
                                                 Fax: 608−259−2600
                                                 Email: jmandell@staffordlaw.com
                                                 ATTORNEY TO BE NOTICED

                                                 Justin A Nelson
                                                 Susman Godfrey LLP
                                                 1000 Louisiana St − Ste 5100
                                                 Houston, TX 77002−5096
                                                 713−653−7895
                                                 Fax: 713−654−6666
                                                 Email: jnelson@susmangodfrey.com
                                                 ATTORNEY TO BE NOTICED

      Case 2:20-cv-01771-PP Filed 12/10/20 Page 4 of 14 Document 87-1
                                                Paul M Smith
                                                Campaign Legal Center
                                                1101 14th St NW − Ste 400
                                                Washington, DC 20005
                                                202−856−7901
                                                Fax: 202−736−2222
                                                Email: psmith@campaignlegal.org
                                                ATTORNEY TO BE NOTICED

                                                Rachel E Snyder
                                                Stafford Rosenbaum LLP
                                                222 W Washington Ave − Ste 900
                                                PO Box 1784
                                                Madison, WI 53701−1784
                                                608−259−2657
                                                Fax: 608−259−2600
                                                Email: rsnyder@staffordlaw.com
                                                ATTORNEY TO BE NOTICED

                                                Richard Manthe
                                                Stafford Rosenbaum LLP
                                                222 W Washington Ave − Ste 900
                                                PO Box 1784
                                                Madison, WI 53701−1784
                                                608−259−2684
                                                Email: rmanthe@staffordlaw.com
                                                ATTORNEY TO BE NOTICED

                                                Stephen Morrissey
                                                Susman Godfrey LLP
                                                1201 3rd Ave − Ste 3800
                                                Seattle, WA 98101
                                                206−373−7380
                                                Email: smorrissey@susmangodfrey.com
                                                ATTORNEY TO BE NOTICED

                                                Stephen Shackelford , Jr
                                                Susman Godfrey LLP
                                                1301 Ave of the Americans −32nd Fl
                                                New York, NY 10019
                                                212−729−2012
                                                Email: sshackelford@susmangodfrey.com
                                                ATTORNEY TO BE NOTICED

Amicus
Wisconsin State Conference NAACP   represented by Allison E Laffey
                                                  Laffey Leitner & Goode LLC
                                                  325 E Chicago St − Ste 200
                                                  Milwaukee, WI 53202
                                                  414−312−7003
                                                  Fax: 414−755−7089
                                                  Email: alaffey@llgmke.com
                                                  ATTORNEY TO BE NOTICED

                                                Ezra D Rosenberg
                                                Lawyers Committee for Civil Rights Under
                                                Law
                                                1500 K Street NW − Ste 900
                                                Washington, DC 20005
                                                202−662−8345
                                                Fax: 202−783−0857
                                                Email: erosenberg@lawyerscommittee.org
                                                ATTORNEY TO BE NOTICED

     Case 2:20-cv-01771-PP Filed 12/10/20 Page 5 of 14 Document 87-1
                                                Jacob Conarck
                                                Lawyer's Committee for Civil Rights Under
                                                Law
                                                1500 K St NW − 9th Fl
                                                Washington, DC 20005
                                                202−662−8315
                                                Fax: 202−783−0857
                                                Email: jpconarck@gmail.com
                                                ATTORNEY TO BE NOTICED

                                                John W Halpin
                                                Laffey Leitner & Goode LLC
                                                325 E Chicago St − Ste 200
                                                Milwaukee, WI 53202
                                                414−312−7261
                                                Fax: 414−755−7089
                                                Email: jhalpin@llgmke.com
                                                ATTORNEY TO BE NOTICED

                                                Jon Greenbaum
                                                Lawyers'Committee for Civil Rights Under
                                                Law
                                                District Of Columbia
                                                1500 K Street NW − 9th Fl
                                                Washington, DC 20005
                                                202−662−8315
                                                Email: jgreenbaum@lawyerscommittee.org
                                                ATTORNEY TO BE NOTICED

                                                Joseph S Goode
                                                Laffey Leitner & Goode LLC
                                                325 E Chicago St − Ste 200
                                                Milwaukee, WI 53202
                                                414−312−7003
                                                Fax: 414−755−7089
                                                Email: jgoode@llgmke.com
                                                ATTORNEY TO BE NOTICED

                                                Mark M Leitner
                                                Laffey Leitner & Goode LLC
                                                325 E Chicago St − Ste 200
                                                Milwaukee, WI 53202
                                                414−312−7003
                                                Fax: 414−755−7089
                                                Email: mleitner@llgmke.com
                                                ATTORNEY TO BE NOTICED

Amicus
Dorothy Harrell                     represented by Allison E Laffey
                                                   (See above for address)
                                                   ATTORNEY TO BE NOTICED

                                                Ezra D Rosenberg
                                                (See above for address)
                                                ATTORNEY TO BE NOTICED

                                                John W Halpin
                                                (See above for address)
                                                ATTORNEY TO BE NOTICED

                                                Jon Greenbaum
                                                (See above for address)
                                                ATTORNEY TO BE NOTICED

      Case 2:20-cv-01771-PP Filed 12/10/20 Page 6 of 14 Document 87-1
                                                     Joseph S Goode
                                                     (See above for address)
                                                     ATTORNEY TO BE NOTICED

                                                     Mark M Leitner
                                                     (See above for address)
                                                     ATTORNEY TO BE NOTICED

Amicus
Wendell J. Harris, Sr.              represented by Allison E Laffey
                                                   (See above for address)
                                                   ATTORNEY TO BE NOTICED

                                                     Ezra D Rosenberg
                                                     (See above for address)
                                                     ATTORNEY TO BE NOTICED

                                                     John W Halpin
                                                     (See above for address)
                                                     ATTORNEY TO BE NOTICED

                                                     Jon Greenbaum
                                                     (See above for address)
                                                     ATTORNEY TO BE NOTICED

                                                     Joseph S Goode
                                                     (See above for address)
                                                     ATTORNEY TO BE NOTICED

                                                     Mark M Leitner
                                                     (See above for address)
                                                     ATTORNEY TO BE NOTICED

Amicus
Earnestine Moss                     represented by Allison E Laffey
                                                   (See above for address)
                                                   ATTORNEY TO BE NOTICED

                                                     Ezra D Rosenberg
                                                     (See above for address)
                                                     ATTORNEY TO BE NOTICED

                                                     John W Halpin
                                                     (See above for address)
                                                     ATTORNEY TO BE NOTICED

                                                     Jon Greenbaum
                                                     (See above for address)
                                                     ATTORNEY TO BE NOTICED

                                                     Joseph S Goode
                                                     (See above for address)
                                                     ATTORNEY TO BE NOTICED

                                                     Mark M Leitner
                                                     (See above for address)
                                                     ATTORNEY TO BE NOTICED


V.
Intervenor
Democratic National Committee       represented by

      Case 2:20-cv-01771-PP Filed 12/10/20 Page 7 of 14 Document 87-1
                                          Sopen B Shah
                                          Perkins Coie LLP
                                          33 E Main St − Ste 201
                                          Madison, WI 53703
                                          608−663−7460
                                          Fax: 608−663−7460
                                          Email: SShah@perkinscoie.com
                                          LEAD ATTORNEY
                                          ATTORNEY TO BE NOTICED

                                          Will McDonell Conley
                                          Perkins Coie LLP
                                          33 E Main St − Ste 201
                                          Madison, WI 53703
                                          608−663−7460
                                          Fax: 608−663−7499
                                          Email: WConley@perkinscoie.com
                                          LEAD ATTORNEY
                                          ATTORNEY TO BE NOTICED

                                          Charles G Curtis , Jr
                                          Perkins Coie LLP
                                          33 E Main St − Ste 201
                                          Madison, WI 53703
                                          608−663−5411
                                          Fax: 608−663−7499
                                          Email: ccurtis@perkinscoie.com
                                          ATTORNEY TO BE NOTICED

                                          Christopher Bouchoux
                                          Wilmer Cutler Pickering Hale and Dorr
                                          LLP
                                          7 World Trade Center
                                          New York, NY 10007
                                          212−230−8823
                                          Email: christopher.bouchoux@wilmerhale.com
                                          ATTORNEY TO BE NOTICED

                                          David S Lesser
                                          Wilmer Cutler Pickering Hale and Dorr
                                          LLP
                                          7 World Trade Center
                                          New York, NY 10007
                                          212−230−8851
                                          Email: david.lesser@wilmerhale.com
                                          ATTORNEY TO BE NOTICED

                                          Jamie Dycus
                                          Wilmer Cutler Pickering Hale and Dorr
                                          LLP
                                          7 World Trade Center
                                          New York, NY 10007
                                          212−937−7236
                                          Email: jamie.dycus@wilmerhale.com
                                          ATTORNEY TO BE NOTICED

                                          Michelle M Umberger
                                          Perkins Coie LLP
                                          33 E Main St − Ste 201
                                          Madison, WI 53703
                                          608−663−7460
                                          Fax: 608−663−7499
                                          Email: MUmberger@perkinscoie.com
                                          ATTORNEY TO BE NOTICED

Case 2:20-cv-01771-PP Filed 12/10/20 Page 8 of 14 Document 87-1
                                                                  Seth P Waxman
                                                                  Wilmer Cutler Pickering Hale and Dorr
                                                                  LLP
                                                                  1875 Pennsylvania Ave NW
                                                                  Washington, DC 20006
                                                                  202−663−6800
                                                                  Fax: 202−663−6363
                                                                  Email: seth.waxman@wilmerhale.com
                                                                  ATTORNEY TO BE NOTICED


V.
Movant
James Gesbeck                                    represented by James Gesbeck
                                                                9302 Harvest Moon Lane
                                                                Verona, WI 53593
                                                                PRO SE


Date Filed      #   Docket Text
12/01/2020       1 COMPLAINT against All Plaintiffs by William Feehan. ( Filing Fee PAID $400
                   receipt number AWIEDC−3652059) (Attachments: # 1 Exhibit, # 2 Exhibit, # 3
                   Exhibit, # 4 Exhibit, # 5 Exhibit, # 6 Exhibit, # 7 Exhibit, # 8 Exhibit, # 9 Exhibit, # 10
                   Exhibit, # 11 Exhibit, # 12 Exhibit, # 13 Exhibit, # 14 Exhibit, # 15 Exhibit, # 16
                   Exhibit, # 17 Exhibit, # 18 Exhibit, # 19 Exhibit, # 20 Exhibit, # 21 Exhibit, # 22
                   Exhibit, # 23 Exhibit, # 24 Exhibit, # 25 Exhibit, # 26 Exhibit, # 27 Exhibit)(Dean,
                   Michael) (Additional attachment(s) added on 12/1/2020: # 28 Civil Cover Sheet) (jcl).
12/01/2020       2 MOTION for Temporary Restraining Order by All Plaintiffs. (Dean, Michael)
12/01/2020       3 BRIEF in Support filed by All Plaintiffs re 2 MOTION for Temporary Restraining
                   Order . (Dean, Michael)
12/01/2020          NOTICE Regarding assignment of this matter to Chief Judge Pamela Pepper;
                    Consent/refusal forms for Magistrate Judge Joseph to be filed within 21 days; the
                    consent/refusal form is available here. Pursuant to Civil Local Rule 7.1 a disclosure
                    statement is to be filed upon the first filing of any paper and should be filed now if not
                    already filed. (jcl)
12/01/2020       4 Magistrate Judge Jurisdiction Form filed by All Plaintiffs. (NOTICE: Pursuant to
                   Fed.R.Civ.P. 73 this document is not viewable by the judge.) (Dean, Michael)
12/01/2020       5 DISCLOSURE Statement by All Plaintiffs. (Dean, Michael)
12/01/2020       6 MOTION to Amend/Correct Docket # 2: PLAINTIFFS MOTION FOR
                   DECLARATORY, EMERGENCY, AND PERMANENT INJUNCTIVE RELIEF by
                   All Plaintiffs. (Attachments: # 1 Text of Proposed Order)(Dean, Michael)
12/02/2020       7 ORDER signed by Chief Judge Pamela Pepper on 12/2/2020 re 6 Amended Motion for
                   Injunctive Relief. (cc: all counsel)(cb)
12/02/2020       8 NOTICE of Appearance by Sidney Powell on behalf of All Plaintiffs. Attorney(s)
                   appearing: Sidney Powell (Powell, Sidney)
12/03/2020       9 AMENDED COMPLAINT removing Derrick Van Orden as Plaintiff against All
                   Defendants filed by William Feehan. (Attachments: # 1 Exhibit, # 2 Exhibit, # 3
                   Exhibit, # 4 Exhibit, # 5 Exhibit, # 6 Exhibit, # 7 Exhibit, # 8 Exhibit, # 9 Exhibit, # 10
                   Exhibit, # 11 Exhibit, # 12 Exhibit, # 13 Exhibit, # 14 Exhibit, # 15 Exhibit, # 16
                   Exhibit, # 17 Exhibit, # 18 Exhibit, # 19 Exhibit)(Dean, Michael)
12/03/2020      10 Emergency MOTION to Amend/Correct Docket # 6: PLAINTIFFS CORRECTED
                   MOTION FOR DECLARATORY, EMERGENCY, AND PERMANENT
                   INJUNCTIVE RELIEF by William Feehan. (Attachments: # 1 Information Sheet
                   Proposed Briefing Schedule)(Dean, Michael)


     Case 2:20-cv-01771-PP Filed 12/10/20 Page 9 of 14 Document 87-1
12/03/2020   11 NOTICE of Appearance by Jeffrey A Mandell on behalf of Tony Evers. Attorney(s)
                appearing: Jeffrey A. Mandell (Mandell, Jeffrey)
12/03/2020   12 NOTICE of Appearance by Rachel E Snyder on behalf of Tony Evers. Attorney(s)
                appearing: Rachel E. Snyder (Snyder, Rachel)
12/03/2020   13 NOTICE of Appearance by Howard Kleinhendler on behalf of William Feehan.
                Attorney(s) appearing: Howard Kleinhendler (Kleinhendler, Howard)
12/03/2020   14 MOTION to Intervene by James Gesbeck. (Attachments: # 1 Proposed Answer, # 2
                Certificate of Service)(asc)
12/03/2020   15 BRIEF in Support filed by James Gesbeck re 14 MOTION to Intervene. (asc)
12/03/2020   16 MOTION Reassign Case Pursuant to Civil L.R. 3(b) by Tony Evers. (Attachments: # 1
                Exhibit 1 − Notice from Case 20−CV−1785)(Mandell, Jeffrey)
12/03/2020   17 NOTICE of Appearance by Sean Michael Murphy on behalf of Marge Bostelmann,
                Julie M Glancey, Ann S Jacobs, Dean Knudson, Robert F Spindell, Jr, Mark L
                Thomsen, Wisconsin Elections Commission. Attorney(s) appearing: Sean Michael
                Murphy, Jody J. Schmelzer, Colin T. Roth (Murphy, Sean)
12/03/2020   18 RESPONSE to Motion filed by William Feehan re 16 MOTION Reassign Case
                Pursuant to Civil L.R. 3(b) . (Dean, Michael)
12/03/2020   19 ORDER signed by Chief Judge Pamela Pepper on 12/3/2020 DENYING 16 defendant
                Tony Evers's motion to reassign case pursuant to Civil L.R. 3(b). (cc: all counsel)(cb)
12/03/2020   20 NOTICE of Appearance by Charles G Curtis, Jr on behalf of Democratic National
                Committee. Attorney(s) appearing: Charles G. Curtis (Curtis, Charles)
12/03/2020   21 NOTICE of Appearance by Michelle M Umberger on behalf of Democratic National
                Committee. Attorney(s) appearing: Michelle M. Umberger (Umberger, Michelle)
12/03/2020       Party Derrick Van Orden terminated. (amb) (Entered: 12/04/2020)
12/04/2020   22 MOTION to Intervene by Democratic National Committee. (Attachments: # 1 Exhibit
                1−Proposed Answer, # 2 Text of Proposed Order)(Umberger, Michelle)
12/04/2020   23 BRIEF in Support filed by Democratic National Committee re 22 MOTION to
                Intervene . (Umberger, Michelle)
12/04/2020   24 DISCLOSURE Statement by Democratic National Committee. (Umberger, Michelle)
12/04/2020   25 REPLY filed by Tony Evers to Plaintiff's Proposed Briefing Schedule. (Mandell,
                Jeffrey)
12/04/2020   26 REPLY filed by Marge Bostelmann, Julie M Glancey, Ann S Jacobs, Dean Knudson,
                Robert F Spindell, Jr, Mark L Thomsen, Wisconsin Elections Commission to
                Plaintiff's Proposed Briefing Schedule. (Murphy, Sean)
12/04/2020   27 NOTICE of Appearance by Justin A Nelson on behalf of Tony Evers. Attorney(s)
                appearing: Justin A. Nelson (Nelson, Justin)
12/04/2020   28 NOTICE of Appearance by Davida Brook on behalf of Tony Evers. Attorney(s)
                appearing: Davida Brook (Brook, Davida)
12/04/2020   29 ORDER signed by Chief Judge Pamela Pepper on 12/4/2020. 10 Plaintiff's amended
                motion GRANTED IN PART to extent that it is Civil L.R. 7(h) expedited
                non−dispositive motion for expedited briefing schedule; defendant's opposition to
                plaintiff's amended motion due by 5:00 PM on 12/7/2020, plaintiff's reply due by 5:00
                PM on 12/8/2020. The court DEFERS RULING on plaintiff's amended motion to
                extent that it asks the court to issue TRO or preliminary injunction. (cc: all
                counsel)(cb)
12/04/2020   30 NOTICE of Appearance by Stephen Shackelford, Jr on behalf of Tony Evers.
                Attorney(s) appearing: Stephen L. Shackelford, Jr. (Shackelford, Stephen)
12/04/2020   31 NOTICE of Appearance by Richard Manthe on behalf of Tony Evers. Attorney(s)
                appearing: Richard A. Manthe (Manthe, Richard)

    Case 2:20-cv-01771-PP Filed 12/10/20 Page 10 of 14 Document 87-1
12/04/2020   32 NOTICE of Appearance by Paul M Smith on behalf of Tony Evers. Attorney(s)
                appearing: Paul M. Smith (Smith, Paul)
12/04/2020   33 7(h) Expedited NON−DISPOSITIVE MOTION to Intervene by James Gesbeck.
                (Attachments: # 1 Certificate of Service)(lz)
12/04/2020   34 MOTION for Leave to File Excess Pages by Tony Evers. (Mandell, Jeffrey)
12/04/2020   35 NOTICE of Appearance by Sidney Powell on behalf of All Plaintiffs. Attorney(s)
                appearing: Sidney Powell (Powell, Sidney)
12/04/2020   36 TEXT ONLY ORDER signed by Chief Judge Pamela Pepper on 12/4/2020 re 34
                MOTION for Leave to File Excess Pages filed by Tony Evers: The defendant seeks
                leave to file a brief in excess of the thirty pages allowed by Civil L.R. 7(f) because he
                proposes to both oppose the plaintiff's amended motion for injunctive relief and
                support his own, not yet filed motion to dismiss in the same pleading. The court
                appreciates any party's effort to streamline litigation, but would prefer that the
                defendant file separate briefs opposing the plaintiff's amended motion and supporting
                his own. This will avoid confusion when the plaintiff responds. The court DENIES the
                defendant's motion for leave to file excess pages. NOTE: There is no document
                associated with this text−only order. (cc: all counsel)(Pepper, Pamela)
12/04/2020   37 ORDER signed by Chief Judge Pamela Pepper on 12/4/2020 allowing James Gesbeck
                to file amicus curiae brief by 5:00 PM on 12/7/2020. (cc: all counsel, via mail to
                James Gesbeck)(cb)
12/05/2020   38 TEXT ONLY ORDER signed by Chief Judge Pamela Pepper on 12/5/2020 re 22
                MOTION to Intervene filed by Democratic National Committee signed by Chief Judge
                Pamela Pepper on 12/5/2020: Under Civil L.R. 7(b), the plaintiff's response is due by
                December 25, 2020; because December 25 is a federal holiday, the court ORDERS
                that the plaintiff's response is due by December 28, 2020. NOTE: There is no
                document associated with this text−only order. (cc: all counsel)(Pepper, Pamela)
12/05/2020   39 TEXT ONLY ORDER signed by Chief Judge Pamela Pepper on 12/05/2020 re 33
                MOTION to Intervene filed by James Gesbeck: Under Civil L.R. 7(h), the plaintiff's
                response is due by Friday, December 11, 2020. NOTE: There is no document
                associated with this text−only order. (cc: all counsel)(Pepper, Pamela)
12/05/2020   40 Expedited MOTION to Intervene by Democratic National Committee. (Umberger,
                Michelle)
12/06/2020   41 ORDER signed by Chief Judge Pamela Pepper on 12/6/2020. 40 Movant DNC's
                expedited motion to intervene GRANTED to extent that court has expedited its ruling
                on original motion to intervene. 22 Movant DNC's original motion to intervene
                DENIED. Movant DNC may file amicus curiae brief by 5:00 PM on 12/7/2020. (cc:
                all counsel)(cb)
12/06/2020   42 BRIEF in Support filed by William Feehan re 10 Emergency MOTION to
                Amend/Correct Docket # 6: PLAINTIFFS CORRECTED MOTION FOR
                DECLARATORY, EMERGENCY, AND PERMANENT INJUNCTIVE RELIEF
                Amended Brief. (Dean, Michael)
12/06/2020   43 MOTION To File Separate Reply Briefs by William Feehan. (Dean, Michael)
12/06/2020   44 MOTION To Hold Consolidated Evidentiary Hearing/Trial by William Feehan. (Dean,
                Michael)
12/07/2020   45 TEXT ONLY ORDER signed by Chief Judge Pamela Pepper on 12/7/2020 re 43
                MOTION To File Separate Reply Briefs filed by William Feehan: The court
                GRANTS the plaintiff's motion for leave to file separate reply briefs. If the defendants
                file a single opposition brief, the plaintiff must file one reply to that brief. If the
                defendants file separate opposition briefs, the plaintiff may file a reply for each
                opposition brief. The plaintiff also may file a separate reply for each brief filed by an
                amicus. (In other words, the plaintiff could file up to four reply briefs if the defendants
                file separate briefs and each amicus files a brief.) If the defendants file a separate
                motion to dismiss, the plaintiff may file an opposition brief of up to thirty pages under
                Civil L.R. 7(b). NOTE: There is no document associated with this text−only order.
                (cc: all counsel)(Pepper, Pamela)

    Case 2:20-cv-01771-PP Filed 12/10/20 Page 11 of 14 Document 87-1
12/07/2020       NOTICE of Hearing: Status Conference set for 12/8/2020 at 11:00 AM by telephone
                 before Chief Judge Pamela Pepper. The parties are to appear by calling the court's
                 conference line at 888−557−8511 and entering access code 4893665#. (cc: all
                 counsel)(cb)
12/07/2020   46 RESPONSE to Motion filed by Marge Bostelmann, Julie M Glancey, Ann S Jacobs,
                Dean Knudson, Robert F Spindell, Jr, Mark L Thomsen, Wisconsin Elections
                Commission re 44 MOTION To Hold Consolidated Evidentiary Hearing/Trial .
                (Murphy, Sean)
12/07/2020   47 AMICUS BRIEF in Opposition to 6 MOTION for Injunctive Relief filed by James
                Gesbeck. (asc)
12/07/2020   48 NOTICE of Appearance by David S Lesser on behalf of Democratic National
                Committee. Attorney(s) appearing: David S. Lesser (Lesser, David)
12/07/2020   49 NOTICE of Appearance by Jamie Dycus on behalf of Democratic National
                Committee. Attorney(s) appearing: Jamie S. Dycus (Dycus, Jamie)
12/07/2020   50 NOTICE of Appearance by Stephen Morrissey on behalf of Tony Evers. Attorney(s)
                appearing: Stephen E. Morrissey (Morrissey, Stephen)
12/07/2020   51 MOTION to Dismiss Plaintiff's Amended Complaint by Tony Evers. (Mandell,
                Jeffrey)
12/07/2020   52 RESPONSE to Motion filed by Marge Bostelmann, Julie M Glancey, Ann S Jacobs,
                Dean Knudson, Robert F Spindell, Jr, Mark L Thomsen, Wisconsin Elections
                Commission re 2 MOTION for Temporary Restraining Order . (Murphy, Sean)
12/07/2020   53 MOTION to Dismiss by Marge Bostelmann, Julie M Glancey, Ann S Jacobs, Dean
                Knudson, Robert F Spindell, Jr, Mark L Thomsen, Wisconsin Elections Commission.
                (Murphy, Sean)
12/07/2020   54 BRIEF in Support filed by Marge Bostelmann, Julie M Glancey, Ann S Jacobs, Dean
                Knudson, Robert F Spindell, Jr, Mark L Thomsen, Wisconsin Elections Commission
                re 53 MOTION to Dismiss . (Murphy, Sean)
12/07/2020   55 BRIEF in Opposition filed by Tony Evers re 10 Emergency MOTION to
                Amend/Correct Docket # 6: PLAINTIFFS CORRECTED MOTION FOR
                DECLARATORY, EMERGENCY, AND PERMANENT INJUNCTIVE RELIEF .
                (Attachments: # 1 Exhibit 1 WVA v. WEC, # 2 Exhibit 2 Trump v. Boockvar, # 3
                Exhibit 3 Wood v. Raffensperger, # 4 Exhibit 4 Wood v. Raffensperger (11th Cir.), # 5
                Exhibit 5 King v. Whitmer TRO Decision, # 6 Exhibit 6 Zilisch v. R.J. Reynolds, # 7
                Exhibit 7 Consolidate Water v..40 Acres, # 8 Exhibit 8 Jefferson v. Dane County, # 9
                Exhibit 9 Bognet v. Secretary of Commonwealth, # 10 Exhibit 10 O'Bright v. Lynch
                Order, # 11 Exhibit 11 Trump v. Evers Order)(Mandell, Jeffrey)
12/07/2020   56 MOTION for Leave to File Amicus Curiae Brief by Wisconsin State Conference
                NAACP, Dorothy Harrell, Wendell J. Harris, Sr., Earnestine Moss. (Goode, Joseph)
12/07/2020   57 BRIEF in Opposition filed by Democratic National Committee re 10 Emergency
                MOTION to Amend/Correct Docket # 6: PLAINTIFFS CORRECTED MOTION FOR
                DECLARATORY, EMERGENCY, AND PERMANENT INJUNCTIVE RELIEF .
                (Attachments: # 1 Exhibit 1 − Washington Voters Alliance Case, # 2 Exhibit 2 −
                Trump v. Evers Case, # 3 Exhibit 3 − Mueller v. Jacobs Case, # 4 Exhibit 4 − King v.
                Benson Case, # 5 Exhibit 5 − March 29, 2020 Guidance, # 6 Exhibit 6 − Jefferson v.
                Dane Case, # 7 Exhibit 7 − October 18, 2016 Guidance, # 8 Exhibit 8 − Election
                Manual, # 9 Exhibit 9 − November 10, 2020 Guidance)(Umberger, Michelle)
12/07/2020   58 UNPUBLISHED Decision Pursuant to Civil L.R. 7(J) filed by Marge Bostelmann,
                Julie M Glancey, Ann S Jacobs, Dean Knudson, Robert F Spindell, Jr, Mark L
                Thomsen, Wisconsin Elections Commission (Attachments: # 1 Exhibit 1− Martel v.
                Condos, # 2 Exhibit 2− Moore v. Circosta, # 3 Exhibit 3− Donald J. Trump for
                President v. Cegavske, # 4 Exhibit 4− Bognet v. Secretary of the Commonwealth of
                Pennsylvania, # 5 Exhibit 5− Donald J. Trump for President v. Boockvar, # 6 Exhibit
                6− Donald J. Trump for President v. Pennsylvania, # 7 Exhibit 7− Wood v.
                Raffensperger, # 8 Exhibit 8− King v. Whitmer)(Murphy, Sean)


    Case 2:20-cv-01771-PP Filed 12/10/20 Page 12 of 14 Document 87-1
12/07/2020   59 BRIEF in Support filed by Tony Evers re 51 MOTION to Dismiss Plaintiff's Amended
                Complaint . (Attachments: # 1 Exhibit 1 Whitake v. Kenosha, # 2 Exhibit 2 Bognet v.
                Secretary of Commenwealth, # 3 Exhibit 3 Hotze v. Hollins, # 4 Exhibit 4 Wood v.
                Raffensperger, # 5 Exhibit 5 Wood v. Raffensperger (11th Cir.), # 6 Envelope 6 Moore
                v. Circosta, # 7 Exhibit 7 Trump v. Evers, # 8 Exhibit 8 WVA v. WEC, # 9 Exhibit 9
                Trump Notice of Appeal, # 10 Exhibit 10Trump v. Biden Consolidation Order, # 11
                Exhibit 11 Andino v. Middleton, # 12 Exhibit 12 Massey v. Coon, # 13 Exhibit 13
                Balsam v. New Jersey, # 14 Exhibit 14 Thompson v. Alabama, # 15 Exhibit 15
                Braynard Expert Report)(Mandell, Jeffrey)
12/07/2020   60 BRIEF in Opposition filed by Tony Evers re 44 MOTION To Hold Consolidated
                Evidentiary Hearing/Trial . (Mandell, Jeffrey)
12/08/2020   61 NOTICE of Appearance by Jon Greenbaum on behalf of Dorothy Harrell, Wendell J.
                Harris, Sr., Earnestine Moss, Wisconsin State Conference NAACP. Attorney(s)
                appearing: Jon Greenbaum (Greenbaum, Jon)
12/08/2020   62 NOTICE of Appearance by Allison E Laffey on behalf of Dorothy Harrell, Wendell J.
                Harris, Sr., Earnestine Moss, Wisconsin State Conference NAACP. Attorney(s)
                appearing: Allison E. Laffey (Laffey, Allison)
12/08/2020   63 NOTICE of Appearance by John W Halpin on behalf of Dorothy Harrell, Wendell J.
                Harris, Sr., Earnestine Moss, Wisconsin State Conference NAACP. Attorney(s)
                appearing: John W. Halpin (Halpin, John)
12/08/2020   64 NOTICE of Appearance by Mark M Leitner on behalf of Dorothy Harrell, Wendell J.
                Harris, Sr., Earnestine Moss, Wisconsin State Conference NAACP. Attorney(s)
                appearing: Mark M. Leitner (Leitner, Mark)
12/08/2020   65 NOTICE of Appearance by Joseph S Goode on behalf of Dorothy Harrell, Wendell J.
                Harris, Sr., Earnestine Moss, Wisconsin State Conference NAACP. Attorney(s)
                appearing: Joseph S. Goode (Goode, Joseph)
12/08/2020   66 NOTICE of Appearance by Ezra D Rosenberg on behalf of Dorothy Harrell, Wendell
                J. Harris, Sr., Earnestine Moss, Wisconsin State Conference NAACP. Attorney(s)
                appearing: Ezra D. Rosenberg (Rosenberg, Ezra)
12/08/2020   67 NOTICE of Appearance by Jacob Conarck on behalf of Wisconsin State Conference
                NAACP. Attorney(s) appearing: Jacob P. Conarck (Conarck, Jacob)
12/08/2020   68 NOTICE of Appearance by Seth P Waxman on behalf of Democratic National
                Committee. Attorney(s) appearing: Seth P. Waxman (Waxman, Seth)
12/08/2020   69 ORDER signed by Chief Judge Pamela Pepper on 12/8/2020 GRANTING 56 Motion
                for Leave to File Amicus Curiae Brief filed by Earnestine Moss, Dorothy Harrell,
                Wisconsin State Conference NAACP, Wendell J. Harris, Sr. (cc: all counsel)(cb)
12/08/2020   70     Audio of statue conference held on 12/8/2020 at 11:08 a.m.; File Size (51.1 MB)
                  (kgw)
12/08/2020   71 Court Minutes and Order from the Status Conference held before Chief Judge Pamela
                Pepper on 12/8/2020. The court DENIES the 44 Motion for Consolidated Evidentiary
                Hearing and Trial on the Merits. The court ORDERS the plaintiff to file his responses
                to the motions to dismiss (Dkt. Nos. 51 and 53) and reply brief in support of his
                motion for injunctive relief (Dkt. No. 10) by December 8, 2020 at 5 p.m. CST. The
                court ORDERS that if the defendants and amici wish to file reply briefs in support of
                the motions to dismiss, they must do so by December 9, 2020 at 3 p.m. CST. (Court
                Reporter Thomas Malkiewicz.) (kgw)
12/08/2020   72 BRIEF in Opposition filed by William Feehan re 51 MOTION to Dismiss Plaintiff's
                Amended Complaint, 10 Emergency MOTION to Amend/Correct Docket # 6:
                PLAINTIFFS CORRECTED MOTION FOR DECLARATORY, EMERGENCY,
                AND PERMANENT INJUNCTIVE RELIEF , 53 MOTION to Dismiss and
                Consolidated in Reply/Response to Response Briefs of Defendants and Opposition
                Briefs of Amici. (Attachments: # 1 Exhibit, # 2 Exhibit)(Dean, Michael)
12/09/2020   73 REPLY BRIEF in Support filed by Tony Evers re 51 MOTION to Dismiss Plaintiff's
                Amended Complaint . (Attachments: # 1 Exhibit 1 American Commercial Barge Lines
                v. Reserve FTL, # 2 Exhibit 2 Trump v. Secretary of Pennsylvania)(Mandell, Jeffrey)
    Case 2:20-cv-01771-PP Filed 12/10/20 Page 13 of 14 Document 87-1
12/09/2020   74 ORDER signed by Chief Judge Pamela Pepper on 12/9/2020. 14 James Gesbeck's
                motion to intervene DENIED. 33 James Gesbeck's Civil LR 7(h) motion to intervene
                GRANTED to extent it asks the court to expedite ruling on motion to intervene and
                DENIED to extent it asks the court to grant motion to intervene. (cc: all counsel)(cb)
12/09/2020   75 MOTION to Seal Document Public Motion Prior to Filing Sealed/Restricted Exhibits
                by William Feehan. (Attachments: # 1 Exhibit, # 2 Exhibit)(Dean, Michael)
12/09/2020   76 BRIEF in Support filed by William Feehan re 75 MOTION to Seal Document Public
                Motion Prior to Filing Sealed/Restricted Exhibits . (Dean, Michael)
12/09/2020   77 REPLY BRIEF in Support filed by Marge Bostelmann, Julie M Glancey, Ann S
                Jacobs, Dean Knudson, Robert F Spindell, Jr, Mark L Thomsen, Wisconsin Elections
                Commission re 53 MOTION to Dismiss . (Murphy, Sean)
12/09/2020   78 UNPUBLISHED Decision Pursuant to Civil L.R. 7(J) filed by Marge Bostelmann,
                Julie M Glancey, Ann S Jacobs, Dean Knudson, Robert F Spindell, Jr, Mark L
                Thomsen, Wisconsin Elections Commission (Attachments: # 1 Exhibit 1− King, # 2
                Exhibit 2− Bognet, # 3 Exhibit 3− Boockvar, # 4 Exhibit 4− Hotze, # 5 Exhibit 5−
                Massey, # 6 Exhibit 6− Aguila Management, # 7 Exhibit 7− Solow Building
                Co.)(Murphy, Sean)
12/09/2020   79 BRIEF in Opposition filed by Dorothy Harrell, Wendell J. Harris, Sr., Earnestine
                Moss, Wisconsin State Conference NAACP re 6 MOTION to Amend/Correct Docket
                # 2: PLAINTIFFS MOTION FOR DECLARATORY, EMERGENCY, AND
                PERMANENT INJUNCTIVE RELIEF , 10 Emergency MOTION to Amend/Correct
                Docket # 6: PLAINTIFFS CORRECTED MOTION FOR DECLARATORY,
                EMERGENCY, AND PERMANENT INJUNCTIVE RELIEF . (Goode, Joseph)
12/09/2020   80 NOTICE of Appearance by Christopher Bouchoux on behalf of Democratic National
                Committee. Attorney(s) appearing: Christopher Bouchoux (Bouchoux, Christopher)
12/09/2020   81 NOTICE by Tony Evers Notice of Supplemental Authority (Brook, Davida)
12/09/2020   82 ORDER signed by Chief Judge Pamela Pepper on 12/9/2020 DENYING 75 plaintiff's
                Motion to Seal Document Public Motion Prior to Filing Sealed/Restricted Exhibits.
                (cc: all counsel)(cb)
12/09/2020   83 ORDER DISMISSING CASE signed by Chief Judge Pamela Pepper on 12/9/2020. 51
                Defendant Evers's motion to dismiss plaintiff's amended complaint GRANTED. 53
                Defendants Wisconsin Elections Commission and its Members motion to dismiss
                GRANTED. 6 Plaintiff's corrected motion for declaratory, emergency and permanent
                injunctive relief DENIED as moot. 10 Plaintiff's amended motion for temporary
                restraining order and preliminary injunction to be considered in an expedited manner
                DENIED as moot. 9 Plaintiff's amended complaint for declaratory, emergency and
                permanent injunctive relief DISMISSED. (cc: all counsel)(cb)
12/10/2020   84 NOTICE OF APPEAL as to 83 Order Dismissing Case,,, Terminate Motions,, by
                William Feehan. Filing Fee PAID $505, receipt number AWIEDC−3664794 (cc: all
                counsel) (Dean, Michael)
12/10/2020   85 JUDGMENT signed by Deputy Clerk and approved by Chief Judge Pamela Pepper on
                12/9/2020. (cc: all counsel)(cb)
12/10/2020   86 Transmission of Notice of Appeal and Docket Sheet to US Court of Appeals re 84
                Notice of Appeal (lmf)




    Case 2:20-cv-01771-PP Filed 12/10/20 Page 14 of 14 Document 87-1
